ENERGY STORAGE DEVICE AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/2018 and 2/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (US 2015/0125732 A1).
Regarding claim 1, Ohta et al. teach an energy storage device (Abstract) comprising:
an electrode assembly (Paragraph 0014) which includes a positive electrode plate (Fig. 6A, element 100) and a negative electrode plate (Fig. 6B, element 210),
wherein the positive electrode plate (Figs. 1a-c, element 100) or the negative electrode plate includes:
a substrate which is electrically conductive (Fig. 1c, element 101 discloses a current collector which is inherently electrically conductive.); a composite layer which is formed on the substrate (Fig. 1c, element 103 discloses a positive electrode active material layer.), and an insulating layer (Fig. 1c, element 110 discloses an insulating member.), at least a part of the insulating layer being continuously formed on the substrate and an edge portion which is a portion including an edge of the composite layer (Fig. 1c discloses an incline portion, element 105, of the active material layer, element 103), and
wherein an uneven portion is formed in the insulating layer above the edge portion of the composite layer (Fig. 1c, element 111, discloses a portion of the insulating layer on the incline, element 105.).
Regarding claim 2, Ohta et al. teach the energy storage device according to claim 1, wherein the uneven portion of the insulating layer is formed by an uneven shape of the composite layer at the edge portion (Fig. 1c, element 111 of the insulating member is formed on the incline, element 105.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0125732 A1) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2016/0248065 A1).
Regarding claim 3, Ohta et al. teach the energy storage device according to claim 2. Further, Ohta teaches wherein the composite layer includes a plurality of active material particles and a binder (Paragraph 0025).
However, Ohta does not teach wherein the insulating layer includes a plurality of particles and a binder, and wherein an average particle diameter of the plurality of particles is smaller than an average particle diameter of the plurality of active material particles.
Miyazaki et al. teach an energy storage device (Abstract) having an insulating layer (Fig. 4, element 7 and paragraph 0070 disclose an insulating layer.) wherein the insulating layer includes a plurality of particles and a binder, and wherein an average particle diameter of the plurality of particles is smaller than an average particle diameter of the plurality of active material particles (Paragraph 0103 discloses the average particle diameter of the active material particles being 4-12 microns and the average particle diameter of the insulating particles to be 1-10 microns. As such, the insulating particles can be smaller than the active material particles.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ohta with Miyazaki in order to decrease deterioration of the battery.
Regarding claim 4, the combination of Ohta and Miyazaki teach the energy storage device according to claim 3. Further, Miyazaki teaches wherein a ratio of the particle and the binder which are included in the insulating layer is between 80:20 and 95:5 (Paragraphs 0070-0072).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ohta with Miyazaki in order to decrease deterioration of the battery.

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art references do not teach the subject matter of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729